Exhibit 10.10

 

EVERI HOLDINGS INC.

NOTICE OF GRANT OF STOCK OPTION

 

Everi Holdings Inc. (the “Company”) has granted to the Participant an option
(the “Option”) to purchase certain Shares pursuant to the Everi Holdings
Inc. 2012 Equity Incentive Plan (the “Plan”), as follows:

 

 

 

 

 

Participant:

______________

Award No.:  _________________

Date of Grant:

_________, 2016

Number of Option Shares:

______________, subject to adjustment as provided by the Option Agreement.

Exercise Price per Share:

$_______

Vesting Start Date:

_________, 2016

Option Expiration Date:

The tenth anniversary of the Date of Grant

Tax Status of Option:

Nonstatutory Stock Option 

Vested Shares:

Except as provided in the Option Agreement and provided the Participant’s
Service has not terminated prior to the applicable date, the number of Vested
Shares (disregarding any resulting fractional share) as of any date is
determined by multiplying the Number of Option Shares by the “Vested Ratio”
determined as of such date, as follows:

 

 

Vested Ratio

 

Prior to first anniversary of Vesting Start Date

0

 

On first anniversary of Vesting Start Date (the “Initial Vesting Date”)  

1/4

 

Plus

 

 

For each additional full year of the Participant’s Service from the Initial
Vesting Date until the Vested Ratio equals 1/1, an additional

1/4

Accelerated Vesting:

Notwithstanding any other provision contained in this Notice of Grant of Stock
Option or the Option Agreement, the total Number of Option Shares shall become
Vested Shares immediately prior to, but conditioned upon, the consummation of a
Change in Control, provided that the Participant’s Service has not terminated
prior to the date of the Change in Control.

Suspension of Vesting:

During any authorized leave of absence, the vesting of the Option as provided by
this Grant Notice shall be suspended after the leave of absence exceeds a period
of ninety (90) days.  Vesting of the Option shall resume upon the Participant’s
termination of the leave of absence and return to Service. The period of Service
required for each subsequent tranche determined in accordance with the vesting
schedule above shall be extended by the length of the suspension.  Any extension
of the vesting schedule shall not defer the Option Expiration Date.

 







--------------------------------------------------------------------------------

 



By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Notice of Grant of Stock Option and by the provisions
of the Option Agreement and the Plan, both of which are made a part of this
document.  The Participant acknowledges that copies of the Plan, the Option
Agreement and the prospectus for the Plan are available on the Company’s
internal web site and may be viewed and printed by the Participant for
attachment to the Participant’s copy of this Notice of Grant of Stock
Option.  The Participant represents that the Participant has read and is
familiar with the provisions of the Option Agreement and the Plan, and hereby
accepts the Option subject to all of their terms and conditions.

 

 

EVERI HOLDINGS INC.

PARTICIPANT

 

 

 

 

By:

 

 

 

 

Michael D. Rumbolz

 

Signature

 

Chief Executive Officer

 

 

 

Date

 

 

Address:           7250 S. Tenaya Way, Suite 100

 

                          Las Vegas, NV 89113

Address

 

 

 

 

ATTACHMENTS:   2012 Equity Incentive Plan, as amended to the Date of Grant;
Stock Option Agreement; Exercise Notice; and Plan Prospectus



--------------------------------------------------------------------------------